DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record found are Ludwin (US 2019/0350489) and Gelbart (US 10,820,941). Ludwin teaches a centerpoint of a balloon fitted on an axis with ACL, and ICL calculations among others (pars. [0028] and [0030]), and rendering a 3d representation of the balloon based on position and orientation of electrodes (Fig 3). However, while Ludwin teaches determining a center from a plane (par. [0047]), Ludwin does not teach selecting from a plurality of virtual planes a plane that contains a maximum number of electrode positions to within a given tolerance. Gelbart teaches determining positioning of a balloon, but via a virtual circle. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794